Citation Nr: 1817536	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-42 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine, degenerative disc disease with anterolisthesis and spondylolysis. 

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, sciatic nerve left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for right foot contusion.

4.  Entitlement to an initial compensable evaluation for right wrist sprain.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Witness


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2008 to July 2012.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Regional Office (RO) in San Diego, California.  The matter is now appropriately before the RO in Waco, Texas. 

In July 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record.

Pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) and the Veteran's testimony at his July 2017 Board hearing, the Board has determined that a claim to entitlement to a TDIU has been raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examinations specific to the disabilities on appeal were in June 2012.  At the Veteran's July 2017 Board hearing, he testified that each disorder has become progressively worse.  Specific to the lumbar spine, the Veteran testified that he is now largely restricted in his ability to bend over and was currently unemployed as a result of his disability.  In addition, he testified that he was experiencing neurological symptoms in his right leg, perhaps related to his lumbar spine.  Similarly, his testimony suggested a worsening of his radiculopathy of the left leg, he reported bone popping in his right foot when walking, and painful motion and bone deformity in his right wrist.  As a result, new examinations are necessary in order to properly adjudicate the Veteran's appeals. 

In addition with respect to the musculoskeletal disorders, new examinations are appropriate in order to ensure compliance with the provisions of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) ("In sum, the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.").  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, the examiner must "[E]licit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so." Sharp, 29 Vet. App. at 35.

Consequently, the Veteran must be afforded new VA examinations that comply with 38 C.F.R. § 4.59 and include all necessary information in view of the Veteran's lay reports, DeLuca, Correia, and Sharp.


The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Send the Veteran proper notice with respect to a TDIU claim.  This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU, to include requesting a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3. Afford the Veteran an appropriate VA examination to determine the current severity of his lumbar spine disability. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)) and flare-ups (pursuant to Sharp v. Shulkin, 29 Vet. App. 26 (2017).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on any associated objective neurologic abnormalities.  In doing so, (s)he should comment on the Veteran's July 2017 testimony that he has been experiencing neurological symptoms in his right lower extremity.

4. Afford the Veteran an appropriate VA examination to determine the current severity of his radiculopathy of the left lower extremity. 

5. Afford the Veteran an appropriate VA examination to determine the current severity of his right foot disability. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)) and flare-ups (pursuant to Sharp v. Shulkin, 29 Vet. App. 26 (2017).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6. Afford the Veteran an appropriate VA examination to determine the current severity of his right wrist disability. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)) and flare-ups (pursuant to Sharp v. Shulkin, 29 Vet. App. 26 (2017).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




